DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Remarks and Claims, filed 08/25/2021, with respect to the rejection(s) of claim(s) 21-24, 26, 32-34 and 38-40 under 35 USC 102, and Claims 25, 27-30, 35-37 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of European Patent Number EP1166714A1 granted to Govari in view of US Patent Publication Number 20110160593 granted to Deno et al.  for claims 21-24, 26, 32-34, 38-40. Claims 27-30 are rejected in view of the references above in further view of International Patent Publication Number WO2012037471A2 to Dubois et al.
Claims 35-37 are rejected in view of references above in further view of US Patent Number 5487391A issued to Panescu. See details below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26, 32-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Number EP1166714A1 granted to Govari in view of US Patent Publication Number 2011/0160593 granted to Deno et al. (hereinafter “Deno”)
Regarding claim 21, Govari discloses a system for determining electrophysiological data (e.g. abstract, para 0026) comprising: an electronic control unit (e.g. paras 0029/0035, computer/processor) configured to: acquire electrophysiology signals from a plurality of electrodes of one or more catheters (e.g. paras 0026-0027, 0035); select at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points  from the at least one clique of electrodes (e.g. para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”); and output catheter orientation independent electrophysiologic information to a user or process (e.g. para 0035 “map”, para 0031 “display … on a monitor 36). However, Govari fails to explicitly disclose wherein the at least one clique of electrodes comprises three electrodes.
Deno teaches a three dimensional physiological mapping system having a sensor array which includes at least three electrodes configured to produce a response signal when placed within an electric field of a visualization or mapping system (para 0015). This allows the electrodes to generate electrocardiogram signals observed by the electrodes in response to cardiac structures in close proximity, which may allow a user to determine the location of the sensor array, and thus the distal tip of the catheter, within the heart (para 0015). This allows for generating precise and real-time location of ICE catheters within geometric models of the heart, or within the heart itself, which provides the predictable result of allowing physicians to easily obtain ICE images of cardiac structures and/or other intra-cardiac catheters of interest to allow accurate and effective therapeutic treatment (para 0013). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Deno to use three electrodes to capture data that can be used for generating precise and real-time location of ICE catheters within geometric models of the heart, or within 


Regarding claim 22, Govari as modified by Deno renders the system according to claim 21 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to determine the location and orientation of the plurality of electrodes (e.g. para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”).  

Regarding claim 23, modified Govari renders the system according to claim 22 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to use at least one criteria to determine whether each at least one clique is in contact with a target surface (e.g. para 0020, 0039).  

Regarding claim 24, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the at least one criteria comprises at least one of an angular deviation and the characteristics of Et and Ea from a clique (e.g. para 0040).  

Regarding claim 25, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Afonso teaches wherein the at least one criteria comprises an amplitude of a unipolar signal obtained from each of the electrodes in a clique and the 

Regarding claim 26, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is configured to receive one or more criteria from a user or process to determine whether each at least one clique is in contact with the target surface (e.g. para 0042).  

Regarding claim 32, modified Govari renders the system according to claim 23 obvious as recited hereinabove, Govari teaches wherein the at least one clique of electrodes comprises a plurality of adjacent cliques (e.g. fig. 2).  

Regarding claim 33, modified Govari renders the system according to claim 32 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to compute a local velocity vector for each of the plurality of adjacent cliques (e.g. para 0040).  

Regarding claim 34, modified Govari renders the system according to claim 33 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is further configured to determine a divergence and curl path integral and a path length (e.g. paras 0041-0042, discussing the location).  

Regarding claim 38, modified Govari renders the system according to claim 32 obvious as recited hereinabove, Govari teaches wherein the electronic control unit is configured to calculate a score for a target clique from at least one clique adjacent to the target clique (e.g. fig. 2).    

Regarding claim 39, modified Govari renders the system according to claim 21 obvious as recited hereinabove, Govari teaches wherein the catheter orientation independent electrophysiologic information output by the electronic control unit is beat- by-beat information (e.g. para 0044).  

Regarding claim 40, Govari discloses a method for determining electrophysiological data  (e.g. abstract, para 0026) comprising: acquiring electrophysiology signals from a plurality of electrodes of one or more catheters (e.g. paras 0026-0027, 0035); selecting at least one clique of electrodes from the plurality of electrodes to determine a plurality of local E field data points (e.g. para 0037-0038, 0044); processing the electrophysiology signals from the at least one clique to derive the local E field data points associated with the at least one clique of electrodes (e.g. para 0040); deriving at least one orientation independent signal from the at least one clique of electrodes (e.g. para 0035 “The digitized signals are received and used by the console to compute the position and orientation of the catheter and to analyze the electrical signals from the electrodes”); and outputting catheter orientation independent electrophysiologic information to a user or process (e.g. para 0035 “map”, para 0031 “display … on a monitor 36).   However, Govari fails to explicitly disclose wherein the at least one clique of electrodes comprises three electrodes.
13.	Deno teaches a three dimensional physiological mapping system having a sensor array which includes at least three electrodes configured to produce a response signal when placed within an electric field of a visualization or mapping system (para 0015). This allows the electrodes to generate electrocardiogram signals observed by the electrodes in response to . 
 


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over modified Govari as applied to claims 21-24, 26, 32-34, 38-40 above, and further in view of International Patent Publication Number WO2012037471A2 to Dubois et al. (hereinafter “Dubois”)
Regarding claim 27, modified Govari renders the system according to claim 21 obvious as recited hereinabove, but fails to disclose wherein the electronic control unit is further configured to: weight the E field data points; and derive the orientation independent electrophysiologic information from the weighted E field data points.  Dubois teaches a similar device and method to generate an activation map for electrical activity on a surface (e.g. para 

Regarding claim 28, modified Govari as further modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the electronic control unit is configured to derive at least one of a substrate voltage amplitude, local activation timing, or conduction velocity from the weighted E field data points (e.g. para 0026-0027 “collect electrophysiology data at a plurality of spatial locations over time”, 0071 “activation velocity”).  

Regarding claim 29, modified Govari as further as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight each of the E field data points based on the distance of a point in the E field from an isoelectric origin (e.g. para 0036).  

Regarding claim 30, modified Govari as further as modified by Dubois renders the system according to claim 27 obvious as recited above, Dubois teaches wherein the plurality of E field data points form an E field loop, and wherein the electronic control unit is further configured to weight the data points in the E-field loop based on Id/dt(E(t))| (e.g. para 00036-0038).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over modified Govari as applied to claims 21-24, 26, 32-34, 38-40 above, and further in view of Govari in view of US Patent Number 5487391A issued to Panescu (incorporated by reference in Govari)
Regarding claim 35, modified Govari renders the system according to claim 33 obvoius as recited hereinabove, but fails to disclose wherein the electronic control unit is further configured to determine whether a uniform propagation, a rotor, a focal source, a collision site, or a scar is present within the plurality of adjacent cliques.  Panescu teaches a similar device and method and uses multiple-electrode catheters to simultaneously measure electrical activity at multiple points in the heart chamber in order to speed up the process of data acquisition (see Govari para 0004; or Panescu: abstract). Panescu further teaches determining propagation (e.g. abstract, col. 2, lines 5-15). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Govari with the teachings of Panescu to provide using multiple-electrode catheters to simultaneously measure electrical activity at multiple points in the heart chamber in order to speed up the process of data acquisition and derive propagation velocity that displays the derived propagation velocity in spatial relation to sensing electrode to provide the predictable result of generating an output of the groups of equal propagation velocities.

Regarding claim 36, modified Govari as further modified by Panescu renders the system according to claim 35 obvious as recited hereinabove, Panescu teaches wherein the electronic control unit is further configured to score each of the plurality of adjacent cliques (e.g. Col. 2, 1-15)  

Regarding claim 37, modified Govari as further modified by Panescu renders the system according to claim 35 obvious as recited hereinabove, Panescu teaches wherein the electronic control unit is further configured to compare the score of each of the plurality of adjacent cliques to at least one template (e.g. fig. 28).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792